

116 HR 1661 IH: To provide the National Credit Union Administration Board flexibility to increase Federal credit union loan maturities, and for other purposes.
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1661IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Mr. Zeldin (for himself and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide the National Credit Union Administration Board flexibility to increase Federal credit union loan maturities, and for other purposes. 
1.Flexibility for NCUA Board to increase Federal credit union loan maturitiesSection 107(5) of the Federal Credit Union Act (12 U.S.C. 1757(5)) is amended by inserting after shall not exceed 15 years, the following: or any longer maturity as the Board may allow, in regulations,.   